 

0 Oo NY De B WN

_ —
wo ow

al
I

11 8-cv-00992-JGB-SP

REDACTED

Document 112 Filed 06/17/21 Page 1of8 Page ID #:1365

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

| RICHARD DONASTORG,

Plaintiff,

‘VS.

CITY OF ONTARIO, et al.,

Defendants.

 

 

 

 

questions submitted to us:

Case No. 5:18-cv-00992-JGB (SPx)

Honorable Jesus G. Bernal

SPECIAL VERDICT

WE, THE JURY in the above-entitled cause, unanimously find as follows on the

 
 

bo

 

 

18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page 2 of 8 Page ID #:1366

QUESTION 1: Did any of the following officers use excessive or

unreasonable force against Richard Donastorg?. Only answer yes if you find that

that particular force item was excessive or unreasonable.

Use of Taser

Joshua Hovey
Bryce Wilson
Joseph Giallo

William Mlodzinski

Joe Estrada

Deployment of Pepper Balls:

Edward Flores

Brennan Faleonieri

Deployment of 40mm Impact Rounds

Christian Nelson.

Baton/Flashlight Strikes

Joshua Hovey

Corey Hettinga

|| Matthew Ross.

Gabriel Gutierrez.

YES
YES
YES

YES

YES
YES

YES

YES x
YES

YES

YES |

|; Closed-Fist Strikes with and without TASER
William Mlodzinski
Deployment of K-9
} || Gabriel Gutierrez (initial deployment) YES

YES

2

NO_&

NO X

NO xX |
NO xX
NO_x

NO_X
NO_X

NO_X

NO
NO_X

no xX

NO_X

nNo_X

 
 

‘Case 4g

“J MD tox fF WB BH SS © 6 ww HY DB Hh SB WH YF SG

b>
oO

 

18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page 3of8 Page ID #:1367

Gabriel Gutierrez (re deployment) YES
James Fiesher YES

Application of Rip-Stop Hobble/Spit Mask
Brennan Falconieri YES
Joseph Estrada YES

for that defendant / those defendants.

proceed to Question 3.

Use of Taser

Deployment of Pepper Balls
Edward Flores YES

|| Deployment. of 40mm. Impact Rounds.
“Christian Nelson YES

 

Joshua Hovey YES
Bryce Wilson. YES
Joseph Giallo YES
William Mlodzinski YES
Joe Estrada YES

Brerinan Falconieéri YES

Ifyou. answered “yes” for any defendant, please proceed to answer Question 2 only

Ifyou answered “no” to all defendants in Question 1, please skip Question 2 and

QUESTION 2: Was the use of excessive or unreasonable force a cause of

Richard Donastorg’s harm, damage, injury, or loss?

NO_ xX
NO_ xX
No_ xX
NO_xX
NO xX

 
 

_ Case §

 

 

 

Baton/Flashlight Strikes

Joshua Hovey YES
Corey Hettinga YES
Matthew Ross YES
Gabriel Gutierrez. YES
Closed-Fist Strikes with and without TASER
William Mlodzinski YES
Deployment of K-9

Gabriel Gutierrez (initial deployment) YES
Gabriel Gutierrez (re-deployment) YES
James Flesher YES

Application of Rip-Stop Hobble/Spit Mask
Brennan Falconieri YES

Joseph Estrada YES

Please proceed to answer Question 3.

{18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page 4of8 Page ID #:1368 —

NO
NOX
NO. x
NO_x
NO xX
Nox
NO xX
NO_xX
NO xX
No xX

QUESTION 3: Was any of the involved Ontario Police Department officers’

conduct outrageous?

YES

NO_&

Ifyou answered “yes” to Question 3, please proceed to Question 4.

Ifyou answered “no” to Question 3, but “yes to Question 2, please skip Questions 4

-6 and proceed to Question 7.

 

 
 

 

fh:18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page5of8 Page ID #1369 _

Ifyou answered “no” to Question I for all defendants and “no” to Question 3, please
sign and return this form.
Ifyou.answeréd “no” to Question 2 for all defendants and “no” to Question 3, please.

sign and return this form.

QUESTION 4: Did any of the involved Ontario Police Department officers

act with reckless disregard of the probability that Richard Donastorg would suffer

emotional distress?

YES: NO

Ifyou answered “yes” to Question 4, please proceed to Question S.

Ifyou answered “no” to Question 4, but “yes.” to Question 2, please skip Questions
5-6 and proceed to Question 7.

if you answered “no” to Question I for all defendants and “ne” to Question 4, please
sign and return this form.

Ifyou answered. “no” to Question 2 for all defendants and “no.” to Question 4, please

sign and return this form.

 

UESTION 5: Did the plaintiff suffer severe emotional distress?
YES. NO

Ifyou answered “yes” to Question 5, please proceed to Question 6.
Ifyou answeréd “no” to Question 5, but “yes” to Question 2, please skip Question

6 and proceed to Question 7.

If you answered “no” to Question 1 for all defendants and “no” to Question.
5, please sign and return this form.
Ifyou answered “no” to Question 2 for all defendants and. “no” to: Question

5, please sign and return this form.

 
 

_’ Case

10 mV NAN wh BR WwW he

CU WN A HW BW YY KK

21

 

f:18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page 6 of 8 Page ID #1370

QUESTION 6: Was the conduct. of any of the involved Ontario Police
Department officers a substantial factor in causing Richard Donastorg’s severe
emotional distress?

YES NO

If you answered “yes” to Question 6, pleasé proceed to answer Question 7.
If you answered “no” to Question 5, but “yes” to Question. 2, please proceed to
answer Question 7.

Ifyou answered “no” to Question I for all defendants and “no” to Question 6, please

i Sign and return this form.

Ifyou answered “no” to Question 2 for all defendants and “no” to Question 6, please

Ssign-and return this form.

 

UESTION 7: What are Richard Donastorg’s damages for his.injury or

 

 

 

harm?

a. Past physical pain, disability, or $ 62S, OIC 7°
disfigurement.

b. Future physical pain, disability, or $ 2507, dtp
disfigurement.

c. Past severe emotional distress. $ (). OL

d. Future.severe emotional distress. ~.

$_ 0.00

 

Tota: $ 500,c00%"

 

 
 

 

 

 

. “Case :18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page 7 of 8 Page ID #:1371 a
2 || Please proceed to the next question.
3.
4 QUESTION 8: Was the conduct of any of the involved Ontario Police
5 || Department officers malicious, oppressive or in reckless. disregard of Richard
6 || Donastorg’s rights?
7
8 || Joseph Estrada “YES. NO x
9 || Brennan Falconieri YES NO_X
10 || James Flesher YES NO_X
11 | Edward Flores YES No
12 || Gabriel Gutierrez YES. NO_X)
13 || Joseph Giallo YES NO >S
14 || Corey Hettinga YES NO_*X
15 || Joshua Hovey YES NO_*< |
16 || William Mlodzinski YES NO_X
17 || Christian Nelsen YES. No_X
18:|| Matthew Ross YES No xX
19 || Bryce Wilson YES __ | No xX
20
21, QUESTION 9: Ifyou answered “yes” to Question 8 for any defendant, what.
22 || amount of punitive damages do you award against him?
23 || Joseph Estrada
24 || Brennan Falconieri
25 | James Flesher
26 |! Edward Flores
27 || Gabriel Gutierrez
28. || Joseph Giallo
7

 
Case :18-cv-00992-JGB-SP Document 112 Filed 06/17/21 Page 8 of8 Page ID #:1372

Corey Hettinga

Joshua Hovey
William Mliodzinski
Christian Nelsen
Matthew Ross
Bryce Wilson

Please sign and date this verdict form and return it to the Court.

3

   

Oo oo I A HW KR Ww

—
—- &
oO
=~
ot
oO
a

 

Sf
va
va
2
D
Oo
oD
rR
D
Q
B

 

 

 
